


Exhibit 10.30

 

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement is made as of December 5, 2008 by and
between FGX International Inc., a Delaware corporation (the “Company”) and
Anthony Di Paola, a resident of the State of Rhode Island (“Executive”).

 

WHEREAS, the Company and Executive are parties to a certain Employment Agreement
dated as of July 23, 2007 (the “Agreement”);

 

WHEREAS, pursuant to and in accordance with Section 13 of the Agreement, the
Company and Executive desire to amend the Agreement to, among other things,
comply with the provisions of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”).

 

NOW THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:

 

1.             Section 6(b) shall be amended in its entirety to read as follows:

 

“(b)         Executive’s Right to Terminate.  Executive may terminate
Executive’s employment for Good Reason at any time during the term of this
Agreement.  For purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express written consent):

 

(i)            the material reduction or material adverse change in Executive’s
authority, duties, job responsibilities or reporting structure from those in
effect on the date hereof;

 

(ii)           the material reduction by the Company in Executive’s Base Salary
as in effect on the date hereof or as the same may be increased from time to
time during the term of this Agreement;

 

(iii)          a relocation of the Company’s principal executive offices to a
location more than 50 miles from their current location, or the Company
requiring Executive to be based anywhere other than the Company’s principal
executive offices; or

 

(iv)          any material breach by the Company of any provision of this
Agreement.

 

Any proposed termination of employment by Executive shall be presumed to be
other than for Good Reason unless (x) Executive first provides written notice to
the Company within ninety (90) days following the initial existence of the
purported Good Reason condition, (y) the Company has been provided a period of
thirty (30) days after receipt of Executive’s notice during which to cure,
rescind or

 

--------------------------------------------------------------------------------


 

otherwise remedy the actions, events or circumstances described in such notice
and (z) Executive’s termination of employment occurs within two years following
the initial existence of the purported Good Reason condition.”

 

2.             Section 6(c)(i) shall be amended to add the following sentence to
the end thereof:

 

“Notwithstanding anything herein to the contrary, each severance payment shall
be deemed to be a separate payment within the meaning of Section 409A of the
Code and the regulations thereunder.”

 

3.             Except as expressly provided herein, no other modifications or
amendments to the Agreement are being made and, with the exception of the
amendment set forth herein, the terms and conditions of the Agreement  are
hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

FGX INTERNTIONAL INC.

 

 

 

By:

/s/ Alec Taylor

 

Title: Alec Taylor, CEO

 

 

 

 

 

EXECUTIVE

 

 

 

By:

/s/ Anthony Di Paola

 

2

--------------------------------------------------------------------------------
